Citation Nr: 1804804	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran underwent a VA examination in February 2012.  The examiner diagnosed the Veteran with erectile dysfunction and noted 2007 as the date of diagnosis.  The Veteran reported his erectile dysfunction was caused by medication.  Prescribed medications included citalopram, trazodone and bupropion used to treat his service-connected anxiety disorder.  The Veteran further reported noticing a decline in his erectile function about five years prior.  The examiner noted the Veteran had low testosterone levels and that he was taking medication to treat that condition.  The examiner opined that the Veteran's erectile dysfunction was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  In support of her opinion, the examiner noted that erectile dysfunction did not begin until several years after the onset of his anxiety.  The examiner also found that the medications used to treat his anxiety were not associated with erectile dysfunction and that medication the Veteran was taking for other disabilities did cause erectile dysfunction.  The examiner also found that the likely cause was advancing age which she noted was the number one cause of erectile dysfunction.

The evidence of record includes an April 1987 VA examination report noting symptoms including a loss of interest in almost everything, including sex.  An April 1987 private psychiatric evaluation letter shows that following a month of treatment for anxiety the Veteran exhibited several symptoms including a fair to poor intimate relationship with his spouse.  The record also shows than in August 2001, a VA psychiatric examination report noted a diagnosis for anxiety disorder with Axis III diagnoses of hypertension, gout and erectile dysfunction.  A January 2002 VA medical record noted the Veteran had suffered from impotence for 5 years which was noted as a side effect to his medication.  A June 2012 VA psychiatric medical record noted the Veteran was on medication that caused and/or contributed to erectile dysfunction.

At an August 2017 Board hearing, the Veteran's representative asserted that the current erectile dysfunction was caused and/or aggravated by medications used to treat his service-connected anxiety disorder.  The representative further asserted that the Veteran was informed that his prescribed citalopram and bupropion had side effects that could cause or contribute to erectile dysfunction.  

Lastly, the Board notes that in August 2017, the Veteran submitted a list of side effects for citalopram including severe inability to have an erection, problems with ejaculation and sexual problems, and a list of side effects for bupropion including a loss of interest in sex.  

With regard to the February 2012 VA examination report, the Board initially notes that the VA examiner did not provide a medical opinion as to aggravation.  Further, the Board notes that VA medical records at the time the examination took place clearly show the existence of symptoms including loss of interest with sex as early as April 1987, with reports noting the onset of erectile dysfunction as early as 1997.  However, the VA examiner noted a date of diagnosis of 2007 and based her negative medical opinion, in part, on the amount of time between the onset of the Veteran's anxiety disorder and the development of his erectile dysfunction.

Additionally, the examiner found that the most likely cause of the Veteran's erectile dysfunction was advancing age.  However, this finding is contradicted by prior VA medical records; specifically the January 2001 VA medical record that noted impotence as a side effect to medication.  The examiner did not address the conflicting medical evidence of record.  Further, the VA examination report shows that the examiner did not indicate that she reviewed the Veteran's claims file, including VA medical records, at the time she issued her medical opinion.

Lastly, the Board notes that the Veteran has submitted online medical evidence showing that erectile dysfunction, problems with ejaculation and loss of interest in sex were noted side effects to medications used to treat his service-connected anxiety disorder.  Thus, evidence of record appears to contradict the VA examiner's finding that the medications used to treat anxiety disorder were not associated with erectile dysfunction.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312. 

Additionally, a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Based on the above, the Board finds the February 2012 VA examination report inadequate to adjudicate the issue on appeal.  In this regard, the Board notes that while VA medical records show the Veteran's erectile dysfunction may be caused and/or aggravated by his prescribed medication(s); neither of those VA medical records specified which medication(s).  Thus, the evidence of record is insufficient for the Board to make a determination as to etiology.  Therefore, another VA examination is necessary to determine the nature and etiology of the service connection claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed erectile dysfunction.  The examiner should review the entire claims file, including this Remand.  All indicated studies should be completed. 

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction was caused or chronically worsened by the Veteran's service-connected anxiety disorder, to include medications used to treat his anxiety disorder?    

The examiner must provide a full rationale for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

